       Case 6:19-po-00166-JDP Document 10 Filed 06/01/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    UNITED STATES OF AMERICA,                       Docket Number: 6:19-po-00166-JDP
10                       Plaintiff,                   MOTION TO VACATE REVIEW
                                                      HEARING AND DISMISS CASE
11
                                                      PURSUANT TO A DEFERRED
12    JUSTINE F. WHITTAKER,                           JUDGMENT AGREEMENT; AND ORDER
                                                      THEREON
13                       Defendant.
14

15           On June 25, 2019, Defendant pled guilty to Possession of a Controlled Substance.

16   Pursuant to a Deferred Judgement Agreement, she was to serve 12 months of unsupervised

17   probation with the conditions she: obey all laws and pay a fine of $650, and complete a post-plea

18   booking process. A review hearing was scheduled for May 19, 2020 and continued to June 2,

19   2020.

20           The United States, by and through its representative, Susan St. Vincent hereby moves the

21   Court for an Order to Vacate the review hearing on June 2, 2020. To date, Defendant has

22   complied with all the terms of unsupervised probation imposed by this Court. Further, the

23   Defendant has met all conditions of the Deferred Judgement Agreement, and the United States

24   hereby moves the Court for an Order of Dismissal pursuant to Rule 48 of the Federal Rules of

25   Criminal Procedure.

26   Dated: May 26, 2020                                  /S/ Susan St. Vincent___
                                                          Susan St. Vincent
27                                                        Legal Officer
28                                                        Yosemite National Park
                                                      1
       Case 6:19-po-00166-JDP Document 10 Filed 06/01/20 Page 2 of 2

 1                                         ORDER
 2            Upon application of the United States, good cause having been shown therefor, IT IS

 3   HEREBY ORDERED that the review hearing scheduled for May 19, 2020, in the above-
     referenced matter, United States v. Whittaker, 6:19-po-00166-JDP, be vacated. The case is
 4
     hereby dismissed.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      May 29, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
